Citation Nr: 0840736	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  06-23 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and A. R. 

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran served on active duty for training from June 4, 
1979, to October 16, 1979, and he had other periods of active 
duty for training in the Army National Guard of South 
Carolina.  The veteran died in 2005. The appellant is the 
veteran's former spouse who is the custodian of and acting on 
behalf of the veteran's minor daughter.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In August 2007, the Board remanded this case for further 
evidentiary development. As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directive.  Stegall v. West, 11 Vet. App. 
268 (1998).Sa

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND 

According to the death certificate, the veteran died in 
September 2005 at the age of 44.  Asthma was listed as the 
immediate cause of death and diabetes mellitus, obstructive 
sleep apnea, and obesity were listed as contributing to 
death.

At the time of the veteran's death, service connection was in 
effect for post-traumatic arthritis of the right knee, 
depression with anxiety, a low back disability with 
degenerative changes, degenerative joint disease of the left 
knee, and residuals of a meniscal tear of the right knee.  
The combined rating was 80 percent.  The veteran was also 
rated totally disabled based on individual unemployability 
from December 16, 2003. 

On VA examination in May 2008, the VA physician expressed the 
opinion that the veteran's long standing arthritis probably 
limited his physical activity and contributed to the 
development of obesity and that it was at least as likely as 
not that the veteran's arthritis contributed to the obesity, 
which was considered as a significant condition contributing 
to the veteran's death. 

Although there is evidence that a service-connected 
disability contributed to obesity, which was listed as a 
contributory cause of death, the evidence of record is 
insufficient to determine whether a service-connected 
disability contributed substantially or materially to cause 
death under 38 C.F.R. § 3.312. 



For this reason, further evidentiary development is needed 
under the duty to assist.  Accordingly, the case is REMANDED 
for the following action:

1. Ensure VCAA compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007) (In a 
claim for dependency and indemnity 
compensation, including a claim of 
service connection for the cause of the 
veteran's death, notice under 38 U.S.C.A. 
§ 5103(a) must include (1) a statement of 
the conditions, if any, for which a 
veteran was service connected at the time 
of his death, (2) an explanation of the 
evidence and information required to 
substantiate the claim based on a 
previously service- connected condition, 
and (3) an explanation of the evidence 
and information required to substantiate 
the claim based on a condition not yet 
service connected.).  

2. Arrange to have the veteran's file 
reviewed by the same VA physician, who 
provided the medical opinion in May 2008, 
if not available, by another VA 
physician, to clarify whether it is at 
least as likely as not that the service-
connected orthopedic disabilities, 
including each knee and the low back, 
contributed substantially or materially 
to obesity, which was itself listed as a 
contributory cause of the veteran's death 
on the death certificate.



In formulating the opinion, the examiner 
is asked to consider the following: 

It is not sufficient to show that a 
service-connected casually shared in 
producing death, but rather it must 
be shown that there was a causal 
connection.  38 C.F.R. § 
3.312(c)(1); and,  

A service-connected disability 
involving muscular or skeletal 
function, static in nature, and not 
materially affecting other vital 
body functions would not generally 
be held to have contributed to death 
primarily due to an unrelated 
disability.  38 C.F.R. § 
3.312(c)(2).

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, then 
furnish the appellant a supplemental 
statement of the case and return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008). 






 Department of Veterans Affairs


